DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 July 2022 was filed after the mailing date of the Notice of Allowability on 27 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to anticipate or make obvious the invention of claims 1-3, 7, 8, 10-12, 14-31, and 33, including, inter-alia, a sampling device configured to sample cellular biomarkers including one or more of stromal and epithelial cells, circulating fetal cells, stem cells, clusters or aggregates of tumor cells, tumor cells, and monocytes, the device comprising a means of filtration configured to retain the biomarkers and including at least one through-aperture, the means of filtration being planar and rigidly connected to a support in the form of a hollow component open at one end and closed at another end, the support also having a rotational symmetry about an axis which enables the device to conserve a laminar nature of flow through a biological flow vessel into which the device is introduced, where the means of filtration is configured to be inserted in a fully expanded configuration, in combination with all other limitations in the claims. 
McGuckin and Gilson disclose similar devices for capturing cells in biological flow, as discussed in prior Office Actions, but both require the device to be inserted in a compressed configuration and then expanded in situ. 
The prior art of record fails to anticipate or make obvious the invention of claim 34, including, inter-alia, a sampling device configured to sample cellular biomarkers including one or more of stromal and epithelial cells, circulating fetal cells, stem cells, clusters or aggregates of tumor cells, tumor cells, and monocytes, the device comprising a means of filtration configured to retain the biomarkers and including at least one through-aperture, the means of filtration being planar and rigidly connected to a support in the form of a hollow component open at one end and closed at another end, the support also having a rotational symmetry about an axis which enables the device to conserve a laminar nature of flow through a biological flow vessel into which the device is introduced, where the device is structured to allow the biological flow to flow both through and around the device, in combination with all other limitations in the claims. 
McGuckin and Gilson disclose similar devices for capturing cells in biological flow, as discussed in prior Office Actions, but both are configured to expand to completely fill a vessel and result in all flow passing through their respective filtration devices.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791